Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/27/20 has been entered.

This office Action is in responsive to the amendments and RCE filed on 12/23/20 Claims 1 and 9 are amended. Claim 13 is canceled. Claims 1-12 are pending.

Drawings
The Examiner contends that the drawings submitted on 12/24/18 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle et al (US 20100046553 A1), hereinafter Daigle, in view of Nomura (US 20170064014 A1), and further in view of Li et al (US 20120105571 A1), hereinafter LI.

Regarding claim 1, Daigle discloses a third-party system for controlling conference equipment (paragraph [0221]) comprising:
at least one conference audio-visual device, arranged in a physical room, corresponding to at least one recognition datum, and the at least one recognition datum corresponds to a physical position of the physical room (7 This data packet generator has been placed in a secure area and recognizes the verifying signal that is sent from the docking station or storage room 8) (paragraph [0345]);
(Server 108 is a computing device that stores data associated with data packet generators 122 and 132) (paragraph [0072]); (System 100 includes workstation 102, workstation 104, communication network 106, server 108) (see FIG.1, FIG11 and paragraph [0067]); and
at least one host device, wirelessly connected to the at least one server, storing the at least one recognition datum (data packet generator including a processor device, memory, and a wireless communication device; and communicating using the wireless communication device a service set identifier, the service set identifier including the passcode) (paragraph [0009]);
Daigle substantially discloses access control (controlling access to a protected resource according to the present disclosure) (paragraphs [0022] and [0083]); however, does not explicitly disclose having at least one first control application program built therein, the at least one first control application program corresponds to the at least one server, the at least one host device uses the at least one first control application program to set at least one given period to the server; 
wherein when the at least one given period starts, the at least one host device automatically uses the at least one first control application program and the at least one recognition datum to control the at least one conference audio-visual device through the at least one server during the at least one given period;
In an analogous art Nomura discloses having at least one first control application program built therein, the at least one first control application program corresponds to the at least one server, the at least one host device uses the at least one first control application program to set at least one given period to the server; (application necessary for participation in the event is set up to automatically activate (Y in S38), the event participation operation control section 48 switches the information processing device 10 to normal mode) (paragraph [0060]).
wherein when the at least one given period starts, the at least one host device automatically uses the at least one first control application program and the at least one recognition datum to control the at least one conference audio-visual device through the at least one server during the at least one given period; (event schedule during a period from registration for participation to the start of the event, the management server 20 acquires the information in question from the content provision server 22, notifying the information processing device 10 and modifying time setting for automatic activation) (paragraph [0105]).
Therefore, it would have been obvious to a person with an ordinary skill in the art at the time of the invention, to incorporate the teachings disclosed by Nomura into the teachings of Daigle.
One would have been motivated to do so, in order to enable authentication at the time of event participation may be also applied to in-game events other than those for participation in online game and live delivery events, as taught by Nomura.

Daigle-Nomura substantially discloses a third-party system for controlling conference equipment, wherein the at least one server terminates authority that the at least one host device controls the at least one conference device when the at least one given period ends (limiting the life of data packet generators to a predetermined duration. If the end of life has been reached, operation 814 is performed to terminate operation of the data packet generator) (see Daigle, paragraph [0147]); however, does not explicitly disclose, wherein when the at least one given period ends, the at least one server terminates authority that the at least one host device controls the at least one conference audio-visual device and the at least one host device cannot control the at least one conference audio-visual device through the at least one server.
In an analogous art Li discloses wherein when the at least one given period ends, the at least one server terminates authority that the at least one host device controls the at least one conference audio-visual device and the at least one host device cannot control the at least one conference audio-visual device through the at least one server (The conference establishing request includes but not limits to: the number of initiator AT, a number list of conference invitees, a high-priority conference request, conference member authority, a reserved conference and start time of the reserved conference. The conference member authority comprises information indicating whether a member possess a voice or a right to request for terminating a conference) paragraph [0050]).
Therefore, it would have been obvious to a person with an ordinary skill in the art at the time of the invention, to incorporate the teachings disclosed by Li into the teachings of Daigle-Nomura.
One would have been motivated to do so, in order to enable a multi-party wireless video conference to be realized, as taught by Li.

(see Daigle, paragraph [0205]).

Regarding claim 3, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, wherein the at least one recognition datum further comprises at least one of a telephone number, an Internet protocol address, a password, a recognition code, and a device name (see Daigle, paragraph [0248]).

Regarding claim 4, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, wherein after the at least one host device uses the at least one first control application program to send out an operating command to the at least one server, the at least one server transmits an operating signal to the at least one conference audio-visual device according to the operating command, and the at least one conference audio-visual device passively responds to the operating signal (see Daigle, paragraph [0080]).

Regarding claim 5, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, wherein the at least one conference audio-visual device further comprises a plurality of conference audio-visual devices, the at least one server has an instruction set for controlling the plurality of conference audio-visual devices, the instruction set comprises a plurality of operation commands respectively (see Daigle, paragraphs [0080] and [0097]).

Regarding claim 6, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, wherein after the at least one server transmits
one of the plurality of operation commands corresponding to the control command to the corresponding conference audio-visual device to control the corresponding conference audio-visual device, one of the plurality of conference audio-visual  devices corresponding to the control command uses the at least one server and the at least one first control application program to transmit a status message to the at least one host device to inform the at least one host device of a status of one of the plurality of conference audio-visual devices corresponding to the control command (see Daigle, paragraphs [0080] and [0097]).

Regarding claim 7, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, wherein the at least one host device displays the status message (see Daigle, paragraphs [0080] and [0087]).

(see Daigle, paragraphs [0153] and [0197]). 

Regarding claim 9, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, wherein the at least one host device uses the at least one first control application program to upload the at least one given period to the at least one server (see Nomura, paragraph [0105]).

Regarding claim 10, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, wherein the at least one server is connected to the at least one conference audio-visual device in a wired way or a wireless way (see Daigle, paragraphs [0097] and [0103]).

Regarding claim 11, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, further comprising at least one client device wirelessly connected to the at least one server, the at least one client device has a second control application program built therein corresponding to the at least one server, one of the at least one host device and the at least one client device executes the at least one first control application program or the second control application program, thereby using the at least one server to establish an on-line session that corresponds to a virtual number, and when the at least one server uses the virtual application program to transmits a reminding message to the at least one host device (user interface 1400 is a virtual wall. The virtual wall is activated when a user attempts to access a protected resource on the computer system or on the network. For example, if the user attempts to access a protected file, software application, computer, device, or other protected resource, a virtual wall such as user interface 1400 is displayed) (see Daigle, paragraph [0203]).

Regarding claim 12, Daigle-Nomura-Li discloses a third-party system for controlling conference equipment, wherein the at least one host device and the at least one client device are selected from smart phones, tablet computers, or notebook computers (device may then be selected from various differently sized attachment devices) (see Daigle, paragraph [0107]).

Claim 13 is canceled.

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion
Applicant's arguments filed 12/23/20 have been fully considered but they are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFAY YOHANNES whose telephone number is (571)270-7528.  The examiner can normally be reached on M- F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TESFAY YOHANNES/ 1/14/21Primary Examiner, Art Unit 2441